DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 12/30/2020, with respect to the rejections of claims 12,13, and 15 under 35 U.S.C. 103 as being unpatentable over Anthony Edet Ekpenyong, (US 2015/0043396 A1), in view of Yin et al., (US 2013/0194980 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/30/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Anthony Edet Ekpenyong, (US 2015/0043396 A1), in view of Baker-Harvey, (Patent No.: US 6,260,047 B1), and further in view of Yin et al., (US 2013/0194980 A1).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony Edet Ekpenyong, (US 2015/0043396 A1), in view of Baker-Harvey, (Patent No.: US 6,260,047 B1), and further in view of Yin et al., (US 2013/0194980 A1).

Claims 1 - 11.	 (Cancelled)
  
Regarding Claim 12,	 (Currently Amended) Ekpenyong discloses a user terminal that communicates with a primary cell and a secondary cell by radio, comprising: (Ekpenyong, Fig. 1, [0033], UEs 120, Fig. 1, [0035] Primary serving cell (PCell) and Secondary serving cell (SCell)) 
a receiver that receives a higher layer signaling; and (Ekpenyong, [0003] Each UE comprises RF transmitters and receivers used to communicate directly with eNB, Fig. 1, [0033] Each UE 120 comprises a wireless transceiver or a separate wireless transmitter and receiver with one or more antennas configured to transmit UL radio signals to the eNB 110 and receive DL radio signals from the eNB 110, Fig. 11, [0066], RRC signaling which is higher layer signaling)
a controller that sets: a first usage of a first radio communication resource, which is divided into periods of usage, to be used in the primary cell and a second usage, which is divided into periods of usage, of a second radio communication resource to be used in the secondary cell, based on the higher layer signaling, (Ekpenyong, Fig. 1, [0035] Each CC may operate in a different frequency band and may serve one serving cell, which may be a primary serving cell (PCell) or a secondary serving cell (SCell), Fig. 11, [0066] RRC signaling which is higher layer signaling)
Ekpenyong does not explicitly disclose following:
which is divided into periods of usage,
wherein, based on the higher layer signaling, the controller uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.
However, Baker-Harvey in combination with Ekpenyong disclose about following:
Baker-Harvey, paragraph (29)/Column 6, Line 38 to Line 53, Utilization divided by the period which is divided into periods of usage)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ekpenyong prior to the effective filing date of an application of the claimed invention with that of Baker-Harvey so that divided into periods of usage be included.  The motivation to combine the teachings of Baker-Harvey would include the teachings on divided into periods of usage.  (Baker-Harvey, paragraph (29)/Column 6, Line 38 to Line 53)
Ekpenyong and Baker-Harvey do not explicitly disclose following:
wherein, based on the higher layer signaling, the controller uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.
However, Yin in combination with Ekpenyong and Baker-Harvey disclose following:
wherein, based on the higher layer signaling, the controller uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal. (Yin, [0099], The eNB may apply some scheduling restrictions on legacy UEs.  With subframe 3 is converted from an UL to a DL subframe, no PUSCH scheduling may occur in subframe 3, and PDSCH allocation for legacy UEs in subframe 6, 7, 8, and 9 may be avoided to prevent PDSCH HARQ-ACK reporting on subframe 3.  Thus, no resource is wasted.  The reference is directed to reconfiguration of uplink and downlink allocations, Figs. 8-10 describe about UL-DL configurations, Table 1, paragraph [0048] describe about UL-DL configurations, and DL-to-UL switch point periodicity.  The paragraphs [0101], [0103], [0108], and [0115] discuss scheduling restrictions)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ekpenyong and Baker-Harvey prior to the effective filing date of an application of the claimed invention with that of Yin so that wherein, based on the higher layer signaling, the controller uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.  The motivation to combine the teachings of Yin would be advantageous as TDD offers flexibility in bandwidth allocation.  Moreover, no resource would be wasted.  Further, it would improve communication flexibility and/or efficiency which would be beneficial.  (Yin, [0001]-[0004], [0051] and [0099])

 Regarding Claim 13,	 (Previously Presented) The combination of Ekpenyong, Baker-Harvey, and Yin disclose the user terminal according to claim 12, (Ekpenyong, Fig. 1, [0033], UEs 120)
(Ekpenyong, Fig. 1, [0035] Each CC may operate in a different frequency band and may serve one serving cell, which may be a primary serving cell (PCell) or a secondary serving cell (SCell), Fig. 11, [0066]  RRC signaling which is higher layer signaling)
 the controller feeds back an Acknowledgement (ACK) or a Negative Acknowledgement (NACK) for the second radio communication resource to be used in the secondary cell, by using the first radio communication resource to be used in the primary cell.  (Ekpenyong, [0058] hybrid automatic repeat request (HARQ) may not be applied, in which an eNB may not receive a HARQ acknowledgement feedback regarding the reception status of the TDD UL/DL configuration command, Fig. 1, [0035] Each CC may operate in a different frequency band and may serve one serving cell, which may be a primary serving cell (PCell) or a secondary serving cell (SCell)
  
Claim 14.	 (Cancelled)
  
Regarding Claim 15,	 (Currently Amended) Ekpenyong discloses a control method for a user terminal that communicates with a primary cell and a secondary cell by radio, (Ekpenyong, Fig. 1, [0033] UEs 120, Fig. 1 [0035] Primary serving cell (PCell) and secondary serving cell (SCell))
 receiving a higher layer signaling; (Ekpenyong, [0003] Each UE comprises RF transmitters and receivers used to communicate directly with eNB, Fig. 1, [0033] Each UE 120 comprises a wireless transceiver or a separate wireless transmitter and receiver with one or more antennas configured to transmit UL radio signals to the eNB 110 and receive DL radio signals from the eNB 110, Fig. 11, [0066], RRC signaling which is higher layer signaling)
 setting a first usage of a first radio communication resource, which is divided into periods of usage, to be used in the primary cells; and setting a second usage of a second radio communication resource, which is divided into periods of usage, to be used in the secondary cell, based on the higher layer signaling, (Ekpenyong, Fig. 1, [0035] Each CC may operate in a different frequency band and may serve one serving cell, which may be a primary serving cell (PCell) or a secondary serving cell (SCell), Fig. 11, [0066] RRC signaling which is higher layer signaling)
Ekpenyong does not explicitly disclose following:
which is divided into periods of usage,
wherein, based on the higher layer signaling, the user terminal uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.
However, Baker-Harvey in combination with Ekpenyong disclose about following:
Baker-Harvey, paragraph (29)/Column 6, Line 38 to Line 53, Utilization divided by the period which is divided into periods of usage)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ekpenyong prior to the effective filing date of an application of the claimed invention with that of Baker-Harvey so that divided into periods of usage be included.  The motivation to combine the teachings of Baker-Harvey would include the teachings on divided into periods of usage.  (Baker-Harvey, paragraph (29)/Column 6, Line 38 to Line 53)
Ekpenyong and Baker-Harvey do not explicitly disclose following:
wherein, based on the higher layer signaling, the user terminal uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal. 
However, Yin in combination with Ekpenyong and Baker-Harvey disclose following: 
wherein, based on the higher layer signaling, the user terminal uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.  (Yin, [0099], The eNB may apply some scheduling restrictions on legacy UEs.  With subframe 3 is converted from an UL to a DL subframe, no PUSCH scheduling may occur in subframe 3, and PDSCH allocation for legacy UEs in subframe 6, 7, 8, and 9 may be avoided to prevent PDSCH HARQ-ACK reporting on subframe 3.  Thus, no resource is wasted.  The reference is directed to reconfiguration of uplink and downlink allocations, Figs. 8-10 describe about UL-DL configurations, Table 1, paragraph [0048] describe about UL-DL configurations, and DL-to-UL switch point periodicity.  The paragraphs [0101], [0103], [0108], and [0115] discuss scheduling restrictions)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ekpenyong and Baker-Harvey prior to the effective filing date of an application of the claimed invention with that of Yin so that wherein, based on the higher layer signaling, the user terminal uses the first radio communication resource and the second communication resource as a radio communication resource including a period of usage of the respective periods of usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.  The motivation to combine the teachings of Yin would be advantageous as TDD offers flexibility in bandwidth allocation.  Moreover, no resource would be wasted.  Further, it would improve communication flexibility and/or efficiency which would be beneficial.  (Yin, [0001]-[0004], [0051] and [0099])

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(b)	 Zhao et al., (Pub. No.: US 2019/0297028 A1), Paragraph [0053] discloses: divided into multiple time period resource usage.
(c)	Kamada et al., (Pub. No.: US 2005/0044191 A1), The entire reference discloses about [0003] period, [0004] usage period, [0011] period of usage, Fig. 23, [0276] discloses: period divided by the usage period obtained.
(d)	Kaseko et al., (Pub. No.: US 2016/0124765 A1), The paragraph [0027] discloses: periodicity of resource usage amount.  The reference also discloses that the apparatus 10 divides a Period P, multiple time slots, and calculates a resource allocation amount of each time slot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463